Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 28, 2014

                                      No. 04-14-00193-CV

                           IN THE INTEREST OF A.N., A CHILD,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01412
                     Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
        Appellant is appealing the trial court’s termination of her parental rights. Appellant’s
court-appointed attorney has filed a brief pursuant to Anders v. California, 368 U.S. 738 (1967),
in which he asserts there are no meritorious issues to raise on appeal. In In re R.R., No. 04-03-
00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio May 21, 2003, order), we held
that in parental-termination appeals, a procedure akin to Anders is necessary to best protect the
statutory right to counsel on appeal, to provide a procedural mechanism for counsel to fulfill his
ethical obligations, to assist the court in deciding appeals, and to provide consistent procedures
for all indigent litigants. In compliance with the procedure set out in Anders, appellant’s
attorney has informed appellant of the right to file her own brief. Nichols v. State, 954 S.W.2d
83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.
App.—San Antonio 1996, no pet.). The State has filed a letter waiving its right to file an
appellee’s brief unless the appellant files a pro se brief.

        If appellant desires to file a pro se brief, she must do so within twenty (20) days from
the date of this order. If appellant files a pro se brief, appellee may file a responsive brief no
later than twenty days after the date appellant’s pro se brief is filed in this court. The motion to
withdraw filed by appellant’s counsel is HELD IN ABEYANCE pending further order of the
court.

                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court